Citation Nr: 9935889	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-06 888A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 Board of Veterans' Appeals (Board) 
decision denying an application to reopen a claim for basis 
eligibility for Department of Veterans Affairs (VA) benefits 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to December 
1949.

This matter comes before the Board based on a CUE motion as 
to a Board decision of February 12, 1998, which denied an 
application to reopen a claim for basic eligibility for VA 
benefits.  At the time of the Board's denial of the moving 
party's motion for reconsideration in August 1998, the Board 
advised the moving party that it would also consider her 
motion as a request for revision of the Board's February 12, 
1998 decision on the grounds of CUE.

Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a letter from the 
moving party on May 17, 1999, in which the moving party 
advised the Board that her correspondence was "in 
conformity" with the Board's letter of March 1999.  
Accordingly, as the moving party made specific reference to 
the Board's letter of March 1999 in her communication to the 
Board after being advised that she must specifically advise 
the Board that she wished to proceed with a CUE review, the 
Board finds that she has authorized the Board to proceed with 
review of her motion for CUE.

The Board also notes that Rule 1405(b), which is currently 
found at 64 Fed. Reg. 2134, 2140 (1999), and is to be 
codified at 38 C.F.R. § 20.1405(b), provides that no new 
evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board is precluded from considering any evidence submitted 
after the subject Board decision in reaching its decision as 
to the matter currently under review.




FINDING OF FACT

The February 1998 Board decision which denied an application 
to reopen a claim for basic eligibility for VA benefits, 
correctly applied existing statutes and/or regulations and 
was consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The February 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the February 1998 decision, the Board found that the 
evidence received since the last final administrative 
decision in May 1994, was either already of record or was not 
probative.  More specifically, the Board noted that the 
moving party had provided a letter from a municipal official, 
who stated that the purported veteran was in fact the actual 
veteran, and that the veteran had died in August 1992 and not 
April 1991.  In determining that this letter was new but not 
probative, the Board observed that it did not explain how the 
purported veteran's fingerprints and signature were different 
from those of the actual veteran, or the discrepancies in the 
statements of the moving party and purported veteran.  As the 
Board concluded that the statements of the municipal official 
were not probative on the issue of whether the purported 
veteran was in fact the veteran, it found that the moving 
party had not submitted new and material evidence, and that 
the claim for basic eligibility for VA benefits would remain 
denied.


II.  Analysis

The moving party was provided with CUE regulations in March 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of July 1998 and her later correspondence contain no 
more than general assertions of CUE with respect to the Board 
decision of February 1998.

In addition, to the extent that the moving party maintains 
that the Board "failed to appreciate the fact that the 
convincing evidence to support my late husband 
pension/benefit is the Certificate of Death issued by the 
Office of the Local Civil Register, Municipality of San Jose 
del Monte, Bulacan, Philippines stating that he died on 
August [redacted] 1992," the Board first observes that this 
certificate was already of record at the time of the last 
final denial in this matter in May 1994.  Consequently, the 
Board was not required to consider this evidence since it was 
only required to consider evidence submitted since the last 
time the claim was denied on any basis pursuant to Evans v. 
Brown, 9 Vet. App. 273 (1996).  Moreover, the Board notes 
that to the extent that the Board did consider this evidence 
as duplicative of evidence that had already been received, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE under Rule 
1403(d)(3).

The Board further notes that while the legal standard 
governing new and material evidence that was applied by the 
Board in February 1998 has been held to exceed that found in 
38 C.F.R. § 3.156 in the case of Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), the Board notes that Hodge was decided on 
September 16, 1998, and is therefore an interpretation of 38 
C.F.R. § 3.156 that did not exist at the time of the Board 
decision in February 1998.  As was noted earlier, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  Rule 1403(e).  Consequently, 
since Hodge did not exist at the time of the February 1998 
Board decision and the Board correctly applied the law as it 
existed prior to the holding of Hodge, the failure to follow 
Hodge can not serve as a basis for CUE.

The moving party points to no specific evidence that 
undebatably demonstrated the moving party's entitlement to 
the reopening of her claim for basic eligibility for VA 
benefits.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.





ORDER

The February 1998 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


